Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 1 of 37

EXHIBIT 1
 

pen oes

rep Teme

EET be Et

o fe JN DBD DH FF WD NY FE

RO BOO RO ROR tet
8S PF BSB & &F CGe DWaakr oH fF Ss

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 2 of 37

 

Troy P. Foster #017229

Megan N. Weides #033552 C O pe Y

The Foster Group, PLLC

518 Hast Willetta Street mm, FEB 2 6 2020
Phoenix, Arizona 85004 x CLERK oF

Tel: 602-461-7990 8 Sr etOR COURT
tfoster@thefosterlaw.com DEPUTY CLERK

 

Attorneys for Plaintiffs
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA.

Kevin Shine and Joanna Shine, in their Case No.:

individual capacities and on behalf of CV 20 20-00 2607
P.S., and P.S., a minor child,
COMPLAINT
Plaintiffs,
(Jury Trial Demanded)
VS.

Deer Valley Unified School District; Dr.
Curtis Finch, in his official and individual
capacities; Chandler Evans, in his official
and individual capacities; Brett Bowles, in
his official and individual capacities; Gary
Horowitz, in his official and individual
capacites; and Dylan Baubles, in his
offidical and individual capacities,

Defendants.

 

 

 

 

For their Complaint against the Deer Valley Unified School District ““SDVUSD”) and
Dr. Curtis Finch, Chandler Evans, Brett Bowles, Gary Horowitz, and Dylan Baubles (the
“Individual Defendants”), Plaintiffs Kevin Shine, Joanna Shine, and P.S. (“Plaintiffs”)
allege as follows:
Background Allegations and Jurisdiction
1. At all times relevant to this Complaint, Plaintiffs resided in and are citizens of

Maricopa County, Arizona.

 
we Lennon

 

co S&S ST DN A SP WH NH

bo BRO BRO OND i eee et
S&S B BBR SB Se BW ARaAarE BH S

 

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 3 of 37

2. At all times relevant to this Complaint, Plaintiff P.S. attended Barry
Goldwater High School, located in the DVUSD.

3. At all times relevant to this Complaint, DVUSD was a school district
authorized to conduct, and was conducting business, in Maricopa County, Arizona.

4, P.S. attended Barry Goldwater High School (“BGHS”) for the 2018-2019
school year and part of the 2019-2020 school year.

5. BGHS is a public school as defined by A-R.S. §15-101(22)

6. DVUSD is a school district as defined by A.R.S. §15-101(23).

7. DVUSD is not exempt from Title II of the Civil Rights Act or the Equal
Protection Clause of United States Constitution.

8. The Individual Defendants are not exempt from Title II of the Civil Rights
Act or the Equal Protection Clause of the United States Constitution.

9. The Plaintiffs filed a Notice of Claim on November 25, 2019 pursuant to
A.R.S, §12-821.01.

10. Jurisdiction and venue are appropriate in this Court.

Down Syndrome Doesn’t Make Her Different

11. Plaintiff’ P.S. is a sophomore in high school and she began the 2019-2020
school year at BGHS.

12. Although P.S. was born with Down Syndrome, she is a typical teenager.

13. P.S. has a love for sports, especially basketball.

14. Over the years, P.S. has developed her skills, tried out for and made the
freshman girls’ basketball team at BGHS.

15. __P.S. practiced hard and played hard, learning the rules of the game and
consistently participating throughout the season.

16. Basketball motivated P.S. to attend school and get things done so she could

practice and not let her team down.

 
 

 

oO oOo NN DN OA FP WO WL

bo NO YN NO | | FEF ES Sl REStllUlULhaESEllOOl Slee
BP PF BB RB SB Fe RBA RBH Ss

 

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 4 of 37

17. The freshman season created comradery among P.S. and her teammates, and

taught her the art of winning and losing gracefully.
The District’s “Air Ball”

18. As the 2019-2020 basketball season approached at BGHS, PS. signed up for
the three days of tryouts.

19. When P.S.’s parents picked her up from the first day of tryouts, they were
approached by Head Varsity Coach, Defendant Brett Bowles.

20. Mr. Bowles stated that P.S. was not a “fit” for the team and she was not
permitted to participate in the remaining two days of tryouts.

21. Further, Mr. Bowles suggested that P.S. could be the “team manager” or play
on the school’s “unified team” because of her disability.

22. The “unified team” is a basketball program that comprises a combination of
special needs children and other children.

23. Plaintiffs were aware of the “unified team” as the Athletic Director,
Defendant Chandler Evans, had mentioned this a few months earlier.

24.  P.S.’s parents questioned Mr. Bowles further and had the freshman coaches,
Defendants Gary Horowitz and Dylan Baubles, join the conversation.

25. Mr. Horowitz agreed that P.S. should not be allowed to tryout and stated, “we
put up with PS. last year and she can be distracting.”

26. No other student had been eliminated after the first day of tryouts.

27. No other student had been offered the team manager position in lieu of
participating in the tryouts.

28. No other parents were told that their child would not be a “fit” for the team.

29. Even worse, the entire conversation with the coaches happened right in front
of P.S.

30. Mr. Baubles, as her math teacher, should have known that Plaintiff heard and
understood every word that was said.

31. Understandably, all Plaintiffs were devastated, and P.S. was humiliated.

 
 

 

 

Pear eceagintentetty nme men

Sr See AS ae emer nae

Oo C6o© NY DWN A FP W HO

wo we bY NO KF YES FF FOO S| S|lllULTES|llU UT Sl Sl
SB PF BBB SF Fe AAQABE BRS

 

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 5 of 37

Allegations Concerning Damages

32. Plaintiffs suffered mental and emotional distress.

33. PS. had to change schools mid-semester and was deprived of her opportunity
to participate in sports with BGHS.

34. _‘P.S.’s desire to engage in physical education or activities was negatively
impacted due to Defendants’ actions.

35.  P.S. developed trust issues with authority figures and systems, which was
never an issue prior to Defendants’ actions.

36.  P.S.’s motivation to attend school diminished, causing her and her parents
stress and anxiety.

LEGAL CLAIMS
Count One: Title I Violation (42 U.S.C. §12132) (Against DVUSD)

37. Plaintiffs reincorporate allegations in paragraphs 1-36 as if fully set forth
here.

38.  Atall relevant times, P.S. was a qualified individual with a disability.

39. P.S. was excluded from participation in BGHS’s basketball program for the
2019-2020 school year.

40. That exclusion was because of P.S.’s disability.

41. Including P-S. in either the basketball tryouts or team would not impose an
undue burden on DVUSD.

42. Plaintiffs have timely exhausted their administrative remedies with respect to
this claim.

43. Plaintiffs are entitled to damages as a result of DVUSD’s conduct and their
reasonable attorneys’ fees and costs.

Count Two: Rehabilitation Act Violation (29 U.S.C. § 701) (Against DVSUD)

44, Plaintiffs reincorporate allegations in paragraphs 1-43 as if fully set forth

here.

45. DVUSD receives federal and state funding for public education.

 
 

oOo © SN NWN A FBP W NHN

oe NO NOOO FS Sl RES SEF lS ESES|llllOl RSE Sl eel
S&S F SBR SF Ce A Aart aoBHR aS

 

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 6 of 37

46. Extracurricular activities are covered rights and privileges under the Act.
47, Plaintiffs are permitted to file this federal claim without further exhaustion.
48. Plaintiffs are entitled to damages as a result of DVUSD’s conduct for mental

and emotional distress.

Count Three: Equal Protection Violations (§ 1983) (Against Defendants Finch,
Evans, Bowles, Horowitz, and Baubles)

49. Plaintiffs reincorporate allegations in paragraphs 1-48 as if fully set forth
here.

50.  Atall relevant times, Defendant Finch was acting under color of State law.

51.  Atallrelevant times, Defendants Evans, Bowles, Horowitz, and Baubles were’
acting under color of State law.

52. Inhis role, Dr. Finch was the highest-ranking official for the DVUSD.

53. Inhis role, Mr. Evans had the authority to direct and oversee, and did direct
and oversee, DVHS’s athletic programs and job duties of the coaches. —

54. In their roles, Mr. Bowles, Horowitz, and Baubles had the authority to direct
and control, and did direct and control, the school’s girls’ basketball teams.

55. In their respective roles, all of these individuals were charged with ensuring
the school was free from discrimination, the violation of which infringes upon an
individual’s rights to Equal Protection under the United States Constitution.

56. Messrs. Bowles, Horowitz, and Baubles intentionally discriminated against
P.S. because of her disability, which deprived her of the right to participate in
extracurricular activities, which infringed P.S.’s right to Equal Protection and other rights
guaranteed by the United States Constitution.

57. Dr. Finch and Mr. Evans deprived P.S. of her right to participate in
extracurricular activities through their deliberate indifference to ensuring all students had
the right to tryout for and play any sport.

58. _-P.S.’s right to Equal Protection and access is a clearly established right.

 
 

et EER gt rae tea nei tet caret nee +

pote

Oo fo NN DB tA FP WD NYO =

BO mem ee

 

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 7 of 37

59. Plaintiffs are entitled to punitive damages for these individuals’ egregious
behavior of singling out P.S., counting her out before she had a chance, blasting her ability
right in front of her, and depriving her of a fundamental right guaranteed by the
Constitution.

Count Four: Intentional Infliction of Emotional Distress (Against All)

60. Plaintiffs reincorporate allegations in paragraphs 1-59 as if fully set forth
here.

61. Defendants’ decision to exclude P.S. from continuing tryouts for the
basketball team was intentional.

62. Upon information and belief, Mr. Evans sparked that decision as he initially
suggested P.S. join the “unified team,” which the Plaintiffs found inappropriate.

63. Defendants’ conversation in the presence of P.S. was reckless and outrageous.

64. Defendants’ either intended to cause severe emotional distress or acted with

such reckless disregard to the fact that it would cause such emotional distress
in their conversations and in the Defendants’ response to the parents’
objections.

65. Plaintiffs suffered severe emotional distress as a result of the Defendants’

intentional, reckless and outrageous conduct.
Conclusion
THEREFORE, Plaintiffs respectfully request the following relief:

A. A judgment in their favor against all Defendants;

B. An award of compensatory damages and any consequential damages;

C. An award of punitive damages against Dr. Finch, Mssrs, Evans, Bowles,
Horowitz, and Baubles for violation of P.S.’s civil rights pursuant to § 1983;

D. Injunctive relief against Defendants to prohibit future violations of the applicable
federal laws arid the U.S. Constitution;

E. Pre- and post-judgment interest on award;

F. Reasonable attorneys’ fees and costs; and

 
 

 

Oo co SN DB DH F&F WD HO

NM BOO RF WO RO ODD; eles
vA F&F Wo NO —|=§ fF Oo fF ANA BA A FP WO NHN H=S O&O

 

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 8 of 37

G. All other appropriate equitable relief.
DATED this 25" day of February, 2020.

The Foster Group, PLLC

—o> SOS

Troy P. Foster

Megan Weides

518 East Willetta Street
Phoenix, Arizona 85004
Counsel for Plaintiffs

 

 
Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 9 of 37

EXHIBIT 2
ween

 

oO Co HST HN AHR Se WHO NH

YY NYO WH WH NH NO HF |= = | FF —|§ Fe KE KF
CA > Ww i) ep SS © of ~] ON [oi & Ww bo — So

 

 

Case 2:20-cv-00698-JJT Document 1-2

Troy P. Foster #017229
Megan N. Weides, #033552
The Foster Group, PLLC
518 East Willetta Street
Phoenix, Arizona 85004
Tel: 602-461-7990
tfoster@thefosterlaw.com
Attorneys for Plaintiff

Filed 04/08/20 Page 10 of 37

COPY

FEB 2 6 2020

¥3\ CLERK OF THE SUPERIOR COURT
8, SEUFERT

 

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN THE COUNTY OF MARICOPA

Kevin Shine and Joanna Shine, in their
individual capacities and on behalf of
P.S., and P.S., a minor child,

Plaintiffs,
VS.

Deer Valley Unified School District; Dr.
Curtis Finch, in his official and individual
capacities; Chandler Evans, in his official
and individual capacities; Brett Bowles, in
his official and individual capacities; Gary
Horowitz, in his official and individual
capacites; and Dylan Baubles, in his
offidical and individual capacities,

 

Defendants.

 

The undersigned certified that (s)he knows the dollar limits and any other limitations

Case No.: CV 2020-0026Q7

CERTIFICATE OF COMPULSORY
ARBITRATION

(Jury Trial Demanded)

set forth by local rules of practice for the applicable superior court, and further certifies this

case is not subject to compulsory arbitration, as provided by Rules 72 through 76 of the

Arizona Rules of Civil Procedure because the amount of the award sought exceeds the

jurisdictional limit set forth in L.R. 3.10(a).

 
 

Oo fo NY HW WH BR WwW bw &

S 2& BS BP BPS BB BOP op Peter e
wn WB NHN Be © 6 CO TF DH A F&F W LH K& CO

 

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 11 of 37

DATED this 25" day of February, 2020.

The Foster Group, PLLC

Tegal eel
Troy P.(Foster ”
Megan N. Weides

518 East Willetta Street
Phoenix, Arizona 85004
Counsel for Plaintiff

 
oOo co J HD eH S&S W KH =

wo Bw NHN DQ BR ROO mle lll
a & WwW NH -= S&F © @o QD A WH Bb W NO —& OC

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 12 of 37

CLERK OF THE
SUPERIOR ¢
RIOR COURT

Troy P. Foster #017229 S. MONTUOR!, DEP

Megan N. Weides #033552 2020HAR 31 AMI: bi
$18 East Willeta Steet [ ORIGINAL |

Phoenix, Arizona 85004
Tel: 602-461-7990

tfoster@thefosterlaw.com
Attorneys for Plaintiff

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN THE COUNTY OF MARICOPA

Kevin Shine and Joanna Shine, in their Case No.:

individual capacities and on behalf of CY 2020-002607
P.S., and P.S., a minor child,
SUMMONS
Plaintiffs,
(Jury Trial Demanded)
vs.

Deer Valley Unified School District; Dr.) ' yor wane yey, wo
Curtis Finch, in his official and individual} contain.) 0
capacities; Chandler Evans, in his official Pow re
and individual capacities; Brett Bowles, in ieee

his official and individual capacities; Gary ace
Horowitz, in his official and individual) veins ~Oy0 0) 77?
capacites; and Dylan Baubles, in his
offidical and individual capacities,

 

Defendant.

 

STATE OF ARIZONA TO DEFENDANT:

BRETT BOWLES

YOU ARE HEREBY SUMMONED and required to appear and defend, within the
time applicable, in this action in this Court. If served within Arizona, you shall appear and
defend within 20 days after the service upon you of the Summons and Complaint, exclusive
of the day of service. If served out of the State of Arizona-whether by direct service, by

 

 
Oo oe ~I A vA F&F} W HO =

ym PRP SP BP SERA RRERPBPxSs
ah wWwnNy =—- ©& © Oo NS DBA ”A & WW WH =| &

 

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 13 of 37

registered on certified mail, or by publication-you shall appear and defend within 30 days
after the service of the Summons and Complaint upon you is complete, exclusive of the day

of service. Direct service is complete when made.

YOU ARE HEREBY NOTIFIED that in case of your failure to appear and defend
within the time applicable, judgment by default may be rendered against you for the relief
demanded in the Complaint.

YOU ARE CAUTIONED that in order to appear and defend, you must file an
Answer or proper response in writing with the Clerk of this Court, accompanied by the
necessary filing fee, with the time required, and you are required to serve a copy of any
Answer or response upon the Plaintiffs attorney. ARCP 10(d); ARS section 12-311; ARCP
5.

The name and address of Plaintiff's attorney is:

Troy P. Foster
Megan N. Weides
The Foster Group, PLLC
518 East Willetta Street
Phoenix, Arizona 85004

Request for reasonable accommodations for persons with disabilities must be made
to the division assigned to the case by the party needing accommodation or his/her counsel
at least three (3) judicial days in advance of a scheduled proceeding.

Request for an interpreter for persons with limited English proficiency must be made
to the division assigned to the case by the party needing the interpreter and/or translator or
his/her counsel at least ten (10) judicial days in advance of a scheduled court proceedings.

YOU ARE CAUTIONED that in order to appear and defend, you must file an
Answer or proper response in writing with the Clerk of this Court, accompanied by the
necessary filing fee, within the time required, and you are required to serve a copy of any

 
eo fo SN HDB WV & W HN PX

Ny NHN HS BH BD DR owe owe emo leeks
aA F&F WB HO = SF 6 Oo DQ A wr B&B WD BH & OC

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 14 of 37

Answer or response upon the Plaintiff's attorney. Rules 5 and 10(d), Ariz. R. Civ. Proc.
ARS. 14 § 12-311.
FEB 26 2020
SIGNED AND SEALED this date:
CLERK OF THE SUPERIOR COURT

x 4

Deputy Clerk

JEFF FINE. CLERK

 

 

 

 
oOo 6 NSN DA UW Bh WH LH =

BRO ND BRD ORD OR Owe etme
ref WwW NHN S& S&S 0 Oo AN DA UA B&B W NH K& C

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 15 of 37

CLERK oF rye
SUPERIOR colsr

Troy P. Foster #017229 $ MoNTaoe bes

Megan N. Weides #033552
The Foster Group, PLLC ORIG] | SI AKIE4 2
518 East Willetta Street : ~

Phoenix, Arizona 85004
Tel: 602-461-7990

tfoster@thefosterlaw.com
Attorneys for Plaintiff

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN THE COUNTY OF MARICOPA

Kevin Shine and Joanna Shine, in their Case No.:

individual capacities and on behalf of cy 2020~-002607
P.S., and P.S., a minor child,
SUMMONS

Plaintiffs,
(Jury Trial Demanded)

VS.

Deer Valley Unified School District; Dr.J °° ay
Curtis Finch, in his official and individual ve Et

capacities; Chandler Evans, in his official
and individual capacities; Brett Bowles, in MOM RT Te yet peng
his official and individual capacities; Gary 20 Sheet vag)
Horowitz, in his official and individual MONEE TOO hy Bar As
capacites; and Dylan Baubles, in his
offidical and individual capacities,

 

Defendant.
STATE OF ARIZONA TO DEFENDANT:

CHANDLER EVANS

YOU ARE HEREBY SUMMONED and required to appear and defend, within the
time applicable, in this action in this Court. If served within Arizona, you shall appear and
defend within 20 days after the service upon you of the Summons and Complaint, exclusive
of the day of service. If served out of the State of Arizona-whether by direct service, by

 

 

 
Oo oe ~~ DBD Ww & W WH =

—
S

1h
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 16 of 37

registered on certified mail, or by publication-you shall appear and defend within 30 days
after the service of the Summons and Complaint upon you is complete, exclusive of the day

of service. Direct service is complete when made.

YOU ARE HEREBY NOTIFIED that in case of your failure to appear and defend
within the time applicable, judgment by default may be rendered against you for the relief
demanded in the Complaint.

YOU ARE CAUTIONED that in order to appear and defend, you must file an
Answer or proper response in writing with the Clerk of this Court, accompanied by the
necessary filing fee, with the time required, and you are required to serve a copy of any
Answer or response upon the Plaintiffs attorney. ARCP 10(d); ARS section 12-311; ARCP
5.

The name and address of Plaintiff's attorney is:

Troy P. Foster
Megan N.Weides
The Foster Group, PLLC
518 East Willetta Street
Phoenix, Arizona 85004

Request for reasonable accommodations for persons with disabilities must be made
to the division assigned to the case by the party needing accommodation or his/her counsel
at least three (3) judicial days in advance of a scheduled proceeding.

Request for an interpreter for persons with Jimited English proficiency must be made
to the division assigned to the case by the party needing the interpreter and/or translator or
his/her counsel at least ten (10) judicial days in advance of a scheduled court proceedings.

YOU ARE CAUTIONED that in order to appear and defend, you must file an
Answer or proper response in writing with the Clerk of this Court, accompanied by the
necessary filing fee, within the time required, and you are required to serve a copy of any

 

 
/ “g

wats
7

eo f= SN DH TH SP WY LY =

Mw NWN Nw wD eB
A ro H = F&F GC eoe RDA ARO BP AS

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 17 of 37

Answer or response upon the Plaintiff's attorney. Rules 5 and 10(d), Ariz. R. Civ. Proc.
ARS. 14 § 12-311.
FEB 26 2020
SIGNED AND SEALED this date:
CLERK OF THE SUPERIOR COURT

mt

Deputy Clerk
JEFF FINE. CLERK

 

 

 

3

 
eo 6 NA DH BB WW NH =

RS BP BRD RD ORD ORD we ips
wm & WwW NY =—-§ © © fo TI A WA Bh WD WH &§& C

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 18 of 37

CLERK
SUPERIOR call r
Troy P. Foster #017229 8. MONTUGR, nep
Megan N. Weides #033552 OHAR 3
The Foster Group, PLLC | ORIGI NAL | I AHI: 43
518 East Willetta Street _ sf alee

Phoenix, Arizona 85004
Tel: 602-461-7990
tfoster@thefosterlaw.com
Attorneys for Plaintiff

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN THE COUNTY OF MARICOPA
Kevin Shine and Joanna Shine, in their Case No.: CY 20 20-0 02607
individual capacities and on behalf of
P.S., and P.S., a minor child,
SUMMONS
Plaintiffs,
| (Jury Trial Demanded)
Vs.

a
eo

Deer Valley Unified School District; Dr.
Curtis Finch, in his official and individual
capacities; Chandler Evans, in his official
and individual capacities; Brett Bowles, in
his official and individual capacities; Gary

~x~ ey.
‘deo ge

Maawns fe

™ .
2 a
wey

 

WEFAN BAe yon :
Horowitz, in his official and individual ,
capacites; and Dylan Baubles, in his
offidical and individual capacities,

 

Defendant.

 

STATE OF ARIZONA TO DEFENDANT:

DR. CURTIS FINCH

YOU ARE HEREBY SUMMONED and required to appear and defend, within the
time applicable, in this action in this Court. If served within Arizona, you shall appear and
defend within 20 days after the service upon you of the Summons and Complaint, exclusive
of the day of service. If served out of the State of Arizona-whether by direct service, by

 

 
owe

eo ef NAO WH BF W NH —

Nm we NON S re —
me OS fF SF FSS WB aAaRBEHE XS

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 19 of 37

registered on certified mail, or by publication-you shall appear and defend within 30 days
after the service of the Summons and Complaint upon you is complete, exclusive of the day

of service. Direct service is complete when made.

YOU ARE HEREBY NOTIFIED that in case of your failure to appear and defend
within the time applicable, judgment by default may be rendered against you for the relief
demanded in the Complaint.

YOU ARE CAUTIONED that in order to appear and defend, you must file an
Answer or proper response in writing with the Clerk of this Court, accompanied by the
necessary filing fee, with the time required, and you are required to serve a copy of any
Answer or response upon the Plaintiff's attorney. ARCP 10(d); ARS section 12-311; ARCP
5.

The name and address of Plaintiff's attorney is:

Troy P. Foster
Megan N.Weides
The Foster Group, PLLC
518 East Willetta Street
Phoenix, Arizona 85004

Request for reasonable accommodations for persons with disabilities must be made
to the division assigned to the case by the party needing accommodation or his/her counsel
at least three (3) judicial days in advance of a scheduled proceeding.

Request for an interpreter for persons with limited English proficiency must be made
to the division assigned to the case by the party needing the interpreter and/or translator or
his/her counsel at least ten (10) judicial days in advance of a scheduled court proceedings.

YOU ARE CAUTIONED that in order to appear and defend, you must file an
Answer or proper response in writing with the Clerk of this Court, accompanied by the
necessary filing fee, within the time required, and you are required to serve a copy of any

 

 
uo eo NHN DBD DA SB WD BF =

BP FP RBS BP BP SS RF SB Fo Pere ee
Ga woN —-§ & © 86&e ND WU f& WwW FH & 8

Fase 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 20 of 37

Answer or response upon the Plaintiff's attorney. Rules 5 and 10(d), Ariz. R. Civ. Proc.,
ARS. 14 § 12-311.
FEB 26 2020
SIGNED AND SEALED this date:
CLERK OF THE SUPERIOR COURT

 

By:
Deputy Clerk JEFF FINE, CLERK

 

 

 

 
o CO SNS A WU BF WD HL

Nb we ON
a € SRB XS Se BABE BE TS

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 21 of 37

CLERK
Bete,
Troy P. Foster #017229 S. MON Tone, OEP
Megan N. Weides #033552
The Foster Group, PLLC 2O20HAR 31 AM tt: 43

518 East Willetta Street ORIGINAL
Phoenix, Arizona 85004
Tel: 602-461-7990 ORIGIN
tfoster@thefosterlaw.com

Attorneys for Plaintiff
IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN THE COUNTY OF MARICOPA

Kevin Shine and Joanna Shine, in their Case No.: _
individual capacities and on behalf of Cy 2020-002607

P.S., and P.S., a minor child,
SUMMONS
Plaintiffs,
(Jury Trial Demanded)

VS.
Deer Valley Unified School District; Dr.
Curtis Finch, in his official and individual
capacities; Chandler Evans, in his official Oops De
and individual capacities; Brett Bowles, in Ge
his official and individual capacities; Gary Tumse

Horowitz, in his official and individual
capacites; and Dylan Baubles, in his
offidical and individual capacities,

Defendant.

 

STATE OF ARIZONA TO DEFENDANT:

DYLAN BAUBLES

YOU ARE HEREBY SUMMONED and required to appear and defend, within the| -
time applicable, in this action in this Court. If served within Arizona, you shall appear and
defend within 20 days after the service upon you of the Summons and Complaint, exclusive
of the day of service. If served out of the State of Arizona-whether by direct service, by

 

 
oO @o NWN WT S&S WO NH &

NY NY NR ON Nm eee
MUM & WwW NH KK S&S 6 GO YN DH HW & W NH KK CO

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 22 of 37

registered on certified mail, or by publication-you shall appear and defend within 30 days
after the service of the Summons and Complaint upon you is complete, exclusive of the day

of service. Direct service is complete when made.

YOU ARE HEREBY NOTIFIED that in case of your failure to appear and defend
within the time applicable, judgment by default may be rendered against you for the relief
demanded in the Complaint.

YOU ARE CAUDTIONED that in order to appear and defend, you must file an
Answer or proper response in writing with the Clerk of this Court, accompanied by the
necessary filing fee, with the time required, and you are required to serve a copy of any
Answer or response upon the Plaintiff's attorney. ARCP 10(d); ARS section 12-311; ARCP
5.

The name and address of Plaintiff's attorney is:

Troy P. Foster
Megan N. Weides
The Foster Group, PLLC
518 East Willetta Street
Phoenix, Arizona 85004

Request for reasonable accommodations for persons with disabilities must be made
to the division assigned to the case by the party needing accommodation or his/her counsel
at least three (3) judicial days in advance of a scheduled proceeding.

Request for an interpreter for persons with limited English proficiency must be made
to the division assigned to the case by the party needing the interpreter and/or translator or
his/her counsel at least ten (10) judicial days in advance of a scheduled court proceedings.

YOU ARE CAUTIONED that in order to appear and defend, you must file an
Answer or proper response in writing with the Clerk of this Court, accompanied by the
necessary filing fee, within the time required, and you are required to serve a copy of any

 

 
oOo fe ND WH F&F WD NY ee

my wN NR WK
A -o SF =§ FS F&F e® AAA EBH ES

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 23 of 37

Answer or response upon the Plaintiff's attorney. Rules 5 and 10(d), Ariz. R. Civ. Proc.,
ARS. 14 § 12-311.

FEB 26 2020
SIGNED AND SEALED this date:

 

CLERK OF THE SUPERIOR COURT

 

 

 

 
Oo Se NN DA WH FF WwW LH =

WM dO BO BRO RD RD ow Ooms
mM & Ww HO —=§ &S 6 CO SB A A S& WO NH —& OS

 

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 24 of 37

 

 

 

 

OF THE
set
Troy P. Foster #017229 $, MONTUORI. DEP
Megan N. Weides #033552 et:
The Foster Group, PLLC ORIGIN AL 2020MAR 31 AMI: Wt
518 East Willetta Street ~

Phoenix, Arizona 85004
Tel: 602-461-7990

tfoster@thefosterlaw.com
Attorneys for Plaintiff

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN THE COUNTY OF MARICOPA

Kevin Shine and Joanna Shine, in their CaseNo: CY 2020-002607
individual capacities and on behalf of
P.S., and P.S., a minor child,

SUMMONS
Plaintiffs,
(Jury Trial Demanded)
vs.

Deer Valley Unified School District; Dr.
Curtis Finch, in his official and individual |: ="
capacities; Chandler Evans, in his official |*
and individual capacities; Brett Bowles, in
his official and individual capacities; Gary bac My ght |
Horowitz, in his official and individual be RS
capacites; and Dylan Baubles, in his| ‘-*"r tee ge

offidical and individual capacities,

 

Defendant.

 

STATE OF ARIZONA TO DEFENDANT:

GARY HOROWITZ

YOU ARE HEREBY SUMMONED and required to appear and defend, within the
time applicable, in this action in this Court. If served within Arizona, you shall appear and
defend within 20 days after the service upon you of the Summons and Complaint, exclusive
of the day of service. If served out of the State of Arizona-whether by direct service, by

 
roy

o fe8 “4 HD vA BP WH WN

No BN DS DQ DN DR ow om me  mlelet
wm F&F WwW NH —-=~= S&S © 8C2Ce QD DH rH & WwW HY |= OS

 

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 25 of 37

registered on certified mail, or by publication-you shall appear and defend within 30 days
after the service of the Summons and Complaint upon you is complete, exclusive of the day

of service. Direct service is complete when made.

YOU ARE HEREBY NOTIFIED that in case of your failure to appear and defend
within the time applicable, judgment by default may be rendered against you for the relief
demanded in the Complaint.

YOU ARE CAUTIONED that in order to appear and defend, you must file an
Answer or proper response in writing with the Clerk of this Court, accompanied by the
necessary filing fee, with the time required, and you are required to serve a copy of any
Answer or response upon the Plaintiff's attorney. ARCP 10(d); ARS section 12-311; ARCP
5.

The name and address of Plaintiff's attorney is:

Troy P. Foster
Megan N.Weides
The Foster Group, PLLC
518 East Willetta Street
Phoenix, Arizona 85004

Request for reasonable accommodations for persons with disabilities must be made
to the division assigned to the case by the party needing accommodation or his/her counsel
at least three (3) judicial days in advance of a scheduled proceeding.

Request for an interpreter for persons with limited English proficiency must be made
to the division assigned to the case by the party needing the interpreter and/or translator or
his/her counsel at least ten (10) judicial days in advance of a scheduled court proceedings.

YOU ARE CAUTIONED that in order to appear and defend, you must file an
Answer or proper response in writing with the Clerk of this Court, accompanied by the
necessary filing fee, within the time required, and you are required to serve a copy of any

 
“Pe

eo fo ~ DH WH S&S WO WHO —

tw N kb we et —
& ®F SBR BB SFeAUTBRABREBHETS

 

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 26 of 37

Answer or response upon the Plaintiff's attorney. Rules 5 and 10(d), Ariz. R. Civ. Proc.,
ARS. 14 § 12-311.

FEB 26 2020
SIGNED AND SEALED this date:

 

CLERK OF THE SUPERIOR COURT

 

 

 
Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 27 of 37

ELERK of THE

SUPERIOR COURT
William Heck 8. MONTUORI. Dep
Maricopa County 2020MAR 31 Ayr:
Certified Process Server #MC-7779 HAR 3! AH TE bf
8808 North-Central Avenue, Suite 278
Phoenix, AZ 85020
IN THE SUPERIOR COURT OF THE STATE OF
ARIZONA IN AND FOR THE COUNTY OF MARICOPA
Kevin Shine and Jeanna Shine, in
their individual capacities and
on behalf of P.S. and P.S., a
minor child, Case No.: CV2020-002607

Plaintiffs,
APFIDAVIT OF
vs. SERVICE OF PROCESS

Deer Valley Unified School
District, et al.,

Defendants.

 

 

WILLIAM HECK, Certified Process Server #MC-7779, Being duly sworn, states: That
I am qualified to serve process in this cause, having been so appointed by the
Court of Maricopa County. I received the following documents in this action:

SUMMONS; COMPLAINT; CERTIFICATE OF COMPULSORY ARBITRATION

from Troy P. Foster SBN 017229 on 3/19/2020, and in each instance I, personally,
served a true copy of each document listed above on those named below in the
Manner and at the time and place shown.

Upon: Brett Bowles, on 3/25/2020 at 9:00 A.M., at 2750 West Thunderbird Road
Phoenix, AZ, by leaving one (1) set of the above listed documents with BIM
PERSONALLY .

I declare under penalty of perjury that the foregoing is true and correct.

Signed on the 30*® day of March, 2020. AN | | |

William Heck
Maricopa County Certified
Process Server #MC-7779
Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 28 of 37

CLERK OF rep

SUPERIOR cabitr
William Heck s. MONTORS, Dep
Maricopa County 9 Bs. ~
Certified Process Server #MC-7779 2020 MAR 31 At ik 2
8808 North Central Avenue, Suite 278 2
Phoenix, AZ 85020

IN THE SUPERIOR COURT OF THE STATE OF
ARIZONA IN AND FOR THE COUNTY OF MARICOPA

Kevin Shine and Joanna Shine, in
their individual capacities and
on behalf of B.S. and P.8., a
minor child, Case No.: CV¥2020-002607

Plaintiffs,
AFFIDAVIT OF
vs. SERVICE OF PROCESS

Deer Valley Unified School
District, et al.,

Defendants.

 

 

WILLIAM HECK, Certified Process Server #MC-7779, Being duly sworn, states: That
I am qualified to serve process in this cause, having been so appointed by the
Court of Maricopa County. I received the following documents in this action:

SUMMONS; COMPLAINT; CERTIFICATE OF COMPULSORY ARBITRATION

from Troy P. Foster SBN 017229 on 3/19/2020, and in each instance I, personally,
served a true copy of each document listed above on those named below in the
Manner and at the time and place shown.

Upon: Chandler Evans, on 3/21/2020 at 5:59 P.M., at 12016 West Desert Sun Lane
Peoria, AZ, by leaving one (1) set of the above listed documents with HIM
PERSONALLY.

I declare under penalty of perjury that the foregoing is true and correct.
Signed on the 30° day of March, 2020. |

VS William Heck
Maricopa County Certified
Process Server #MC-7779

 
Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 29 of 37

CLERK OF TH
SUPERIOR coUT
5. M mi ope
William Heck  - ONTUOR, DEP
Maricopa County 2020 MAR 31 AM Hs bo

Certified Process Server #MC-7779
8808 North Central Avenue, Suite 278
Phoenix, AZ 85020

IN THE SUPERIOR COURT OF THE STATE OF
ARIZONA IN AND FOR THE COUNTY OF MARICOPA

Kevin Shine and Joanna Shine, in
their individual capacities and

on behalf of B.S. and P.S., a
minor child, Case No.: CV2020-002607

Plaintiffs,
AFFIDAVIT OF
vs. SERVICE OF PROCESS

Deer Valley Unified School
District, et al.,

Defendants.

 

 

WILLIAM HECK, Certified Process Server #MC-7779, Being duly sworn, states: That
I am qualified to serve process in this cause, having been so appointed by the
Court of Maricopa County. I received the following documents in this action:

SUMMONS; COMPLAINT; CERTIFICATE OF COMPULSORY ARBITRATION

from Troy P. Foster SBN 017229 on 3/19/2020, and in each instance I, personally,
served a true copy of each document listed above on those named below in the
manner and at the time and place shown.

Upon: Gary Horowitz, on 3/22/2020 at 6:54 P.M., at 17210 North 79th Street,
Scottsdale, AZ, by leaving one (1) set of the above listed documents with HIM
PERSONALLY. It should be noted that after I announced who I was and the purpose
of my visit, defendant Horowitz acknowledged that he was indeed the person to
be served. He also stated that he would not open the’ door to anyone. He
advised me that he would accept service if I left the documents at the front
door threshold. Considering the COVID-19 situation, I left the documents as
requested.

I daclara under penalty of perjury that the foregoing is true and cor t.
Signed on the 30% day of March, 2020. HoH.

“ON William Heck
Maricopa County Certified
Process Server #MC-7779

 
Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 30 of 37

CLERK GF THE
William Heck SUPERIOR. COURT
Maricopa County S, MONTUORI, pep
Certified Process Server #MC-7779 4
8808 North Central Avenue, Suite 278 2020MAR 31 AMY: 43

Phoenix, AZ 85020

IN THE SUPERIOR COURT OF THE STATE OF
ARIZONA IN AND FOR THE COUNTY OF MARICOPA

Kevin Shine and Joanna Shine, in
their individual capacities and

on behalf of P.S. and P.S., a
minor child, Case No.: CV2020-002607

Plaintiffs,
AFFIDAVIT OF
vs. SERVICE OF PROCESS

Deer Valley Unified School
District, et al.,

Defendants.

 

 

WILLIAM HECK, Certified Process Server #MC-7779, Being duly sworn, states: That
I am qualified to serve process in this cause, having been so appointed by the
Court of Maricopa County. I received the following documents in this action:

SUMMONS; COMPLAINT; CERTIFICATE Of COMPULSORY ARBITRATION

from Troy P. Foster SBN 017229 on 3/19/2020, and in each instance I, personally,
served a true copy of each document listed above on those named below in the
manner and at the time and place shown.

Upon: Dylan Baubles, on 3/26/2020 at 9:25 A.M., at 8808 North Central Avenue,
#278, Phoenix, AZ, by leaving one (1) set of the above listed documents with
HIM PERSONALLY.

I declare under penalty of perjury that the foragoing is true and correct.

Signed on the 30% day of March, 2020. | | | | |

v J William Heck
Maricopa County ok a tiea
Process Server #MC-7779
Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 31 of 37

SLERK OF THE
SUPERIOR pou
William Heck S. MONTUORI, DEP
Maricopa County
Certified Process Server #MC-7779 2O20HAR 31 AM UE: &2
8808 North Central Avenue, Suite 278
Phoenix, AZ 85020
IN THE SUPERIOR COURT OF THE STATE OF

ARIZONA IN AND FOR THE COUNTY OF MARICOPA
Kevin Shine and Joanna Shine, in
their individual capacities and
on behalf of P.S. and P.S., a
minor child, Case No.: CV2020-002607

Plaintiffs,
AFFIDAVIT OF
vs. SERVICE OF PROCESS

Deer Valley Unified School
District, et al.,

 

Defendants.

 

WILLIAM HECK, Certified Process Server #MC-7779, Being duly sworn, states: That
I am qualified to serve process in this cause, having been so appointed by the
Court of Maricopa County. I received the following documents in this action:

SUMMONS; COMPLAINT; CERTIFICATE OF COMPULSORY ARBITRATION

from Troy P. Foster SBN 017229 on 3/19/2020, and in each instance I, personally,
served a true copy of each document listed above on those named below in the
Manner and at the time and place shown.

Upon: Dr. Curtis Finch, on 3/21/2020 at 5:33 P.M., at 12016 West Desert Sun
Lane Peoria, AZ, by leaving one (1) set of the above listed documents with HIM
PERSONALLY.

I declare under penalty of perjury that the foregoing is true and correct.
Signed on the 30th day of March, 2020.

 

M

vo“ William Heck
Maricopa County Certified
Process Server #MC~7779
oO ON DBD oO FF WO PB &

NY NHN NY NY NY NY NY NY DD RB Re Re ee Yee RR ee ep
oN D OT FPF BY NY KF OD Oo ON Om BR wD NDehhUmwH HOO

 

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20

SHUMWAY

COUNSELORS AT LAW SINCE 1965

UDALL

1138 NORTH ALMA SCHOOL ROAD, SUITE 101
MESA, ARIZONA 85201
Telephone: 480.461.5300 | Fax: 480.833.9392

 

Erin H. Walz- #023853
ehw(@udallshumway.com
Attorney for Defendant

Page 32 of 37

Clerk of the Superior Court
*** Electronically Filed ***
T. Hays, Deputy
4/3/2020 12:29:00 PM
Filing ID 11541556

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

Kevin Shine and Joanna Shine, in their
individual capacities and on behalf of P.S.,
and P.S., a minor child,

Plaintiffs,
Vv

Deer Valley Unified School District; Dr.
Curtis Finch, in his official and individual
capacities; Chandler Evans, in his official
and individual capacities; Brett Bowles, in
his official and individual capacities; Gary
Horowitz, in his official and individual
capacities; and Dylan Baubles, in his
official and individual capacities,

Defendants.

 

 

NO. CV2020-002607

NOTICE OF APPEARANCE

(Assigned to Honorable James Smith)

Notice is hereby given that Erin H. Walz of the law firm Udall Shumway PLC will be

appearing on behalf of Defendants Deer Valley Unified School District; Dr. Curtis Finch, in

his official and individual capacities; Chandler Evans, in his official and individual capacities;

Brett Bowles, in his official and individual capacities; Gary Horowitz, in his official and

individual capacities; and Dylan Baubles, in his official and individual capacities, in this

matter.

 
oo nN NN

\o

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 33 of 37

DATED: April 3, 2020

ORIGINAL of the foregoing e-filed
This 3°¢ day of April, 2020
With the Clerk of the Court

COPY of the foregoing e-mailed
This 3" day of April, 2020 to:

Troy P. Foster

Megan N. Weides

The Foster Group, PLLC
518 E. Willetta Street
Phoenix, AZ 85004
Attorneys for the Plaintiff
tfoster(@thefosterlaw.com

 

By: /s/ Kimberly Zink
Kimberly Zink

5543133.1/ April 3, 2020 / 13402-1673

UDALL SHUMWAY PLC

By: /s/ Erin H. Walz
Erin H. Walz
1138 N. Alma School Road, Suite 101
Mesa, Arizona 85201
Attorney for Defendants

 
Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 34 of 37

EXHIBIT 3
co Se AN DK Wn FP WD NY &

NO NO DH DO LP YO KD KN RO Rm RR ee ee ee ee ee_—“tte
oa aN HD A FP WD NO FF CST CO CGO HY HDR NH BP WH PB FY OC

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20

UDALL|SHUMWAY

CIGUNSELORS at LAW SINCE 1965

1138 NORTH ALMA SCHOOL ROAD, SUITE 101
MESA, ARIZONA 85201
Telephone: 480.461.5300 | Fax: 480.833.9392

Erin H. Walz — #023853
ehw(@udallshumway.com
Attorney for Defendants

Page 35 of 37

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN THE COUNTY OF MARICOPA

Kevin Shine and Joanna Shine, in their
individual capacities and behalf of P.S.,
and P.S., a minor child,

Plaintiffs,
Vv.

Deer Valley Unified School District; Dr.
Curtis Finch, in his official and individual
capacities; Chandler Evans, in his official
and individual capacities; Brett Bowles, in
his official and individual capacities; Gary
Horowitz, in his official and individual
capacities; and Dylan Baubles, in his
official and individual capacities,

Defendants.

 

No. CV2020-002607

NOTICE OF FILING
NOTICE OF REMOVAL

(Assigned to the
Honorable James Smith)

Defendants Deer Valley Unified School District (“District”), Dr. Curtis Finch,

Chandler Evans, Brett Bowles, Gary Horowitz and Dylan Baubles (“Individual

Defendants”), pursuant to 28 U.S.C. § 1441, et seq., notify this Court that they filed a

Notice of Removal of this action to the United States District Court for the District of

Arizona.

A copy of the Notice of Removal (exclusive of exhibits) is attached as Exhibit A.

// I

 
So CS NY DN TW FP WD HNO

NY NO NC DN KH PD DD RO mm im ep pe
oN DN OH RR HW NO EFY ODO (OllULUlUlUCOCOWUSN UNO llURUWhULULUDLNGDUUCUMTES COO

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 36 of 37

DATED: this 7th day of April, 2020.

UDALL, SHUMWAY P.L.C.

By: /s/ Erin H. Walz

Erin H. Walz

1138 North Alma School Road, Suite 101
Mesa, Arizona 85201

Attorney for Defendants

 
Oo fe ND NH BR WW HPO +

Ye NY NY NY VY NY NY DB YO Be Be ee ee ee oe He
oN DUN FF YP HY FE OG OMe HI DR A BR WH BH BH SS

 

Case 2:20-cv-00698-JJT Document 1-2 Filed 04/08/20 Page 37 of 37

CERTIFICATE OF SERVICE
I hereby certify that on April 7, 2020, I electronically transmitted the attached
document to the Clerk’s Office using the CM/ECF system, which will send notification

of such filing to all parties of record.

By: _/s/ Kimberly S. Zink

5705421.1 / April 7, 2020/ 113474-58

 
